Mr. Justice Gabbert,
dissenting;
I do not agree with the conclusion that the provision in section 3776 Mills Ann. Stats., allowing interest on money which shall be returned to persons paying it, is unconstitutional. Legislation germane to the subject as expressed in the title of an act, is not obnoxious to the provision of the constitution invoked. That which is appropriate or relevant to the subject as thus expressed is germane. In legislating on the subject of the assessment and collection of revenue, it was certainly proper to provide for the sale of realty in order to enforce the collection of taxes. In this connection it would be naturally suggested: What provision shall be made for the relief of those making such purchases “when by mistake or wrongful act of the treasurer, clerk or assessor, or from double assessment, land has been sold on which no tax was due at the time ?” Hence, the provisions as to what shall be done in such circumstances are relevant to the subject legislated upon, as expressed in the title of the act in which the section in question is found. In my opinion, the judgment of the district court should be affimed.